          Case 3:20-cv-05451-CRB Document 75 Filed 04/21/21 Page 1 of 6


1    Kaspar J. Stoffelmayr (pro hac vice)
     kaspar.stoffelmayr@bartlitbeck.com
2    Katherine M. Swift (pro hac vice)
     kate.swift@bartlitbeck.com
3    BARTLIT BECK LLP
     54 West Hubbard Street
4    Chicago, IL 60654
     Telephone: 312.494.4400
5    Facsimile: 312.494.4440
6    Alex J. Harris (pro hac vice)
     alex.harris@bartlitbeck.com
7    BARTLIT BECK LLP
     1801 Wewatta Street, Suite 1200
8    Denver, CO 80202
     Telephone: 303.592.3100
9    Facsimile: 303.592.3140
10   Attorneys for Defendants WALGREENS
     BOOTS ALLIANCE, INC.
11
     (Additional counsel listed on signature page)
12
                                  UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
14                                   SAN FRANCISCO DIVISION

15                                                   Case No. 3:20-cv-05451-CRB

16                                                   WALGREENS BOOTS ALLIANCE, INC.’S
     SUSAN SMITH, individually and on behalf of
     all others similarly situated,                  NOTICE OF MOTION AND MOTION TO
17                                                   DISMISS SECOND AMENDED
                   Plaintiff,                        COMPLAINT AND MEMORANDUM OF
18
                                                     POINTS AND AUTHORITIES
19         v.
                                                     Honorable Charles R. Breyer
20   WALGREENS BOOTS ALLIANCE, INC.,
     WALGREEN CO., WAGDCO, LLC,                      Hearing Date: June 18, 2021
21   COSTCO WHOLESALE CORPORATION                    Hearing Time: 10:00 a.m.
     and DOES 1-10,                                  Courtroom: Courtroom 6, 17th Floor
22
                   Defendants.
23

24

25

26

27

28

            WALGREENS BOOTS ALLIANCE, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                 SECOND AMENDED COMPLAINT AND MEMORANDUM OF POINTS AND
                           AUTHORITIES - CASE NO. 3:20-CV-05451-CRB
           Case 3:20-cv-05451-CRB Document 75 Filed 04/21/21 Page 2 of 6


1    TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
2           PLEASE TAKE NOTICE THAT, on June 18, 2021, at 10:00 a.m., or as soon thereafter as
3    the matter may be heard before the Honorable Charles R. Breyer in Courtroom 6, 17th Floor, of the
4    United States District Court for the Northern District of California, in the San Francisco Courthouse,
5    450 Golden Gate Avenue, San Francisco, California, 94102, Defendant Walgreens Boots Alliance,
6    Inc. (“WBA”) will and does move this Court, pursuant to Rule 12(b)(2) of the Federal Rules of Civil
7    Procedure, for an order dismissing WBA for lack of personal jurisdiction.
8           WBA’s Motion is based on this Notice of Motion and Motion, the accompanying
9    Memorandum of Points and Authorities, any other matters of which the Court may take judicial
10   notice, other documents filed in this action and incorporated herein, including its prior Motion to
11   Dismiss for lack of personal jurisdiction, Dkt. 35, and any oral argument of counsel.
12
     Dated: April 21, 2020                                BARTLIT BECK LLP
13

14
                                                          By: /s/ Kaspar J. Stoffelmayr
15

16
                                                          Attorney for Defendant WALGREENS
17                                                        BOOTS ALLIANCE, INC.
18

19

20

21

22

23

24

25

26

27

28

              WALGREENS BOOTS ALLIANCE, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                   SECOND AMENDED COMPLAINT AND MEMORANDUM OF POINTS AND
                             AUTHORITIES - CASE NO. 3:20-CV-05451-CRB
           Case 3:20-cv-05451-CRB Document 75 Filed 04/21/21 Page 3 of 6


1                           MEMORANDUM OF POINTS AND AUTHORITES
2           Walgreens Boots Alliance, Inc. (“WBA”) is a holding company incorporated in Delaware and
3    conducts no activities in California. It therefore moves to dismiss all claims against it for lack of
4    personal jurisdiction, for the reasons stated in its prior motion and accompanying papers—each of
5    which is incorporated here. Dkts. 35, 56. In fact, this Court granted WBA’s prior motion and
6    dismissed all claims against it without prejudice. Dkt. 61 at 21 (“Walgreens’ Motions to Dismiss (dkt.
7    35, 36) are also GRANTED and claims against Walgreens are dismissed without prejudice.”).
8           Because the Court also granted Plaintiff leave to amend, however, it went on to state that it
9    would “not address the outstanding jurisdictional arguments regarding jurisdiction contained in
10   WBA’s Motion to Dismiss (dkt. 35).” Id. at 22. Instead, the Court informed the parties that, “[i]n the
11   event that Plaintiff amends the FAC to state a plausible claim of discrimination against Walgreens,
12   the Court will address WBA’s personal jurisdictional arguments at that time.” Id.
13          Even if the Court were to deny Walgreens’ separate motion to dismiss the Second Amended
14   Complaint for failure to state a claim (and it should not), it should nevertheless grant WBA’s motion
15   to dismiss for lack of personal jurisdiction.
16

17          Dated: April 21, 2021
                                                             By: /s/ Kaspar J. Stoffelmayr
18
                                                             Kaspar J. Stoffelmayr (pro hac vice)
19                                                           kaspar.stoffelmayr@bartlitbeck.com
                                                             Katherine M. Swift (pro hac vice)
20                                                           kate.swift@bartlitbeck.com
                                                             BARTLIT BECK LLP
21                                                           54 West Hubbard Street
                                                             Chicago, IL 60654
22                                                           Telephone: 312.494.4400
                                                             Facsimile: 312.494.4440
23
                                                             Alex J. Harris (pro hac vice)
24                                                           alex.harris@bartlitbeck.com
                                                             BARTLIT BECK LLP
25                                                           1801 Wewatta Street, Suite 1200
                                                             Denver, CO 80202
26                                                           Telephone: 303.592.3100
                                                             Facsimile: 303.592.3140
27
                                                             Charles J. Stevens (SBN 106981)
28                                                           cstevens@gibsondunn.com
                                                         1
              WALGREENS BOOTS ALLIANCE, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
                   SECOND AMENDED COMPLAINT AND MEMORANDUM OF POINTS AND
                             AUTHORITIES - CASE NO. 3:20-CV-05451-CRB
     Case 3:20-cv-05451-CRB Document 75 Filed 04/21/21 Page 4 of 6


1                                           Joshua D. Dick (SBN 268853)
                                            jdick@gibsondunn.com
2                                           Kelsey J. Helland (SBN 298888)
3                                           khelland@gibsondunn.com
                                            GIBSON, DUNN & CRUTCHER LLP
4                                           555 Mission Street, Suite 3000
                                            San Francisco, CA 94105
5                                           Telephone: 415. 393.8200
                                            Facsimile: 415.393.8306
6
                                            Attorneys for Defendants WALGREENS
7                                           BOOTS ALLIANCE, INC.
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        2
      WALGREENS BOOTS ALLIANCE, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS
           SECOND AMENDED COMPLAINT AND MEMORANDUM OF POINTS AND
                     AUTHORITIES - CASE NO. 3:20-CV-05451-CRB
           Case 3:20-cv-05451-CRB Document 75 Filed 04/21/21 Page 5 of 6


1                                        CERTIFICATE OF SERVICE
2           I, Kaspar J. Stoffelmayr, declare as follows:
3           I am employed in the County of Cook, State of Illinois, I am over the age of eighteen years

4    and am not a party to this action; my business address is 54 W. Hubbard Street, Chicago, Illinois,

5    60654, in said County and State.

6           I hereby certify that on April 21, 2021, the foregoing Notice of Motion and Motion to Dismiss

7    Second Amended Complaint and Memorandum of Points and Authorities was filed with the Clerk of

8    the Court via CM/ECF. Notice of this filing will be sent by email to all registered parties by operation

9    of the Court’s electronic filing systems.

10          I further certify that on April 21, 2021, the foregoing Notice of Motion and Motion to Dismiss

11   Second Amended Complaint and Memorandum of Points and Authorities was served on the

12   following parties by the means described below:

13
          BY ELECTRONIC SERVICE: On the above-mentioned date, pursuant to an agreement of the parties, the
14         documents were sent to the persons at the electronic notification addresses as shown below.

15
           Attorneys for Plaintiff Susan Smith               Attorneys for Defendant Costco Wholesale
16                                                                          Corporation

17    Thomas D. Haklar, CA Bar No. 169039                 Mara Boundy (SBN 287109)
      Peggy J. Reali (Of Counsel) SBN 153102              MBoundy@perkinscoie.com
18    LAW OFFICE OF THOMAS D. HAKLAR                      Abby Bloetscher (SBN 312759)
      320 Encinitas Blvd., Suite A
19    Encinitas, CA 92024                                 ABloetscher@perkinscoie.com
      Tel.: (858) 481-5454                                PERKINS COIE LLP
20    Fax: (858) 720-9797                                 505 Howard Street, Suite 1000
      thaklar@haklarlaw.com                               San Francisco, CA 94105
21                                                        Telephone: 415.344.7000
      Scott D. Hirsch                                     Facsimile: 415.344.7050
22    SCOTT HIRSCH LAW GROUP, PLLC
      7301 W Palmetto Park Rd #207A
23    Boca Raton, FL 33433                                David J. Burman (pro hac vice to be filed)
      Tel.: (561) 569-7062                                DBurman@perkinscoie.com
24    scott@scotthirschlawgroup.com                       Abha Khanna (pro hac vice to be filed)
                                                          AKhanna@perkinscoie.com
25    Robert Redfearn                                     PERKINS COIE LLP
      Robert L. Redfearn, Jr.                             1201 Third Avenue, Suite 4900
26    SIMON, PERAGINE, SMITH &
      REDFEARN, LLP                                       Seattle, WA 98101
27    30th Floor, Energy Center                           Telephone: 206.359.8000
      1100 Poydras Street                                 Facsimile: 206.359.9000
28    New Orleans, LA 70163-3000
      Tel: (504) 569-2030

                                                         1
                             CERTIFICATE OF SERVICE - CASE NO. 3:20-CV-05451-CRB
         Case 3:20-cv-05451-CRB Document 75 Filed 04/21/21 Page 6 of 6


1    Fax: (504) 569-2999
     Robertr@spsr-law.com
2    Robertjr@spsr-law.com
3    Mark Kepple
     BAILEY & WYANT, PLLC
4    1219 Chapline St.
     Wheeling, WV 26003
5    Tel.: (304) 233-3100
     Fax: (304) 343-3133
6    mkepple@baileywyant.com
7    Joseph A. Bruno
     BRUNO & BRUNO
8    855 Baronne St
     New Orleans, Louisiana 70113
9    Tel.: (504) 525-1335
     Fax: (504) 581-1493
10   jbruno@brunobrunolaw.com
11   Ted Huge
     HARRIS & HUGE, LLC
12   180 Spring St.
     Charleston, SC 29403
13   Tel.: (843) 805-8031
     Fax: (843) 636-3375
14   Ted@harrisandhuge.com
15

16
        (FEDERAL)    I declare under penalty of perjury that the foregoing is true and correct.
17

18

19       Dated: April 21, 2021                  By:              /s/ Kaspar J. Stoffelmayr
                                                                 Kaspar J. Stoffelmayr
20

21

22

23

24

25

26

27

28


                                                          2
                        CERTIFICATE OF SERVICE - CASE NO. 3:20-CV-05451-CRB
